Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 12, 2018

                                      No. 04-17-00132-CV

                                      Louise JENSCHKE,
                                           Appellant

                                                v.

                                      Elaine CLAUSSEN,
                                            Appellee

                   From the 218th Judicial District Court, Karnes County, Texas
                              Trial Court No. 16-01-00008-CVK-A
                           Honorable Russell Wilson, Judge Presiding


                                         ORDER
Sitting en banc:       Sandee Bryan Marion, Chief Justice
                       Karen Angelini, Justice
                       Marialyn Barnard, Justice
                       Rebeca C. Martinez, Justice
                       Patricia O. Alvarez, Justice
                       Luz Elena D. Chapa, Justice (not participating)
                       Irene Rios, Justice

       Appellant’s motion for en banc rehearing is DENIED.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of March, 2018.


                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court